Citation Nr: 0530249	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. §  1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in October 1999.  The appellant is 
the veteran's widow.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The case was previously before the Board in September 2001 
and September 2003, when it was remanded to obtain medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has 
sufficiently notified her of the information and evidence 
necessary to substantiate these claims.

2.  The veteran died in October 1999, at the age of 82.  The 
immediate cause of death was acute myocardial infarction due 
to atherosclerotic cardiovascular disease.  Cirrhosis and 
gastrointestinal bleeding were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

3.  At the time of his death, the veteran's only service-
connected disability was encephalopathy as the residual of a 
head injury with headaches, dizziness, blackout spells, 
diplopia, anxiety and tension, which was rated as 70 percent 
disabling effective from July 1947.

4.  There is no competent medical evidence of hypertension, 
or cardiovascular disease during the veteran's active 
military service, or during the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
cardiovascular disease with his active military service or to 
his service-connected disability.

6.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

7.  A total disability rating (100%) was not in effect for 10 
continuous years before the veteran's death, or from the date 
of the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005). 

2.  The criteria for an award of Dependency and Indemnity 
Compensation (DIC) benefits are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, the appellant's claim for service 
connection for the cause of the veteran's death was filed in 
March 2000, which is before the effective date of the VCAA.  
As such, notice was not provided until later in the claims 
process.  Nevertheless, VA provided the appellant the 
required notice with respect to her claims in a letters dated 
in November 2001, May 2003, May 2004, and May 2005.  These 
letters informed the appellant of the requirements needed to 
establish the claims.  Specifically, in accordance with the 
requirements of the VCAA, the letters informed her what 
evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help get relevant evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and obtained medical opinions with regard to the 
claim.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in October 1999, at the age of 82.  The immediate cause 
of death was acute myocardial infarction due to 
atherosclerotic cardiovascular disease.  Cirrhosis and 
gastrointestinal bleeding were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  No autopsy was conducted.  

The veteran had active military service from October 1942 to 
December 1945.  In March 1946 service connection was granted 
for encephalopathy as the residual of a head injury with 
headaches, dizziness, blackout spells, diplopia, anxiety and 
tension at a 100 percent disability rating.  After several 
follow-up VA examinations, the service-connected 
encephalopathy was re-rated as 70 percent disabling effective 
from July 1947.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, namely 
cardiovascular disease, may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Cardiovascular-renal disease may 
be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The RO has obtained the veteran's service medical records and 
they appear to be complete.  There is no indication in any of 
the service medical records that the veteran had any 
complaints, or diagnoses, of hypertension or any other 
cardiovascular disease during service or within the first 
year after he separated from service.  The service medical 
records reveal that in July 1945 the veteran was struck by a 
truck while crossing the road and incurred an intracranial 
(head) injury.  

In July 1946, the initial VA examination of the veteran was 
conducted.  The veteran was identified as having headaches, 
being depressed, and being almost incoherent and in a semi-
dream like state as the residuals of his inservice head 
injury.  However, the veteran's blood pressure was 120/70 and 
evaluation of his cardiovascular system was normal.  The 
examiner noted that the veteran was "not able to work."

In July 1947, the next VA examination of the veteran was 
conducted.  The examiner noted that the veteran was currently 
employed as an office bookkeeper.  Blood pressure was 126/82 
and the veteran's cardiovascular system was normal with the 
exception of sight tachycardia.  Neurologic examination 
showed improvement with the veteran being coherent with 
intact memory and ability to do calculations.  

The veteran's neurologic improvement was confirmed in VA 
examinations dated August 1948 and March 1951.  However, the 
veteran continued to have headaches on a regular basis and 
occasional blackout spells.  The veteran was noted to be 
employed, and the examining physician indicated that the 
veteran's condition would not improve beyond this point.  

Private medical records from the 1980s reveal that the 
veteran was treated for a variety of medical disorders 
including:  diverticulosis with gastrointestinal bleeding, 
hypertension, hypertensive cardiovascular disease, and 
degenerative arthritis.  A VA neurologic consultation dated 
September 1990 revealed a diagnosis of muscle contraction 
headaches and anxiety disorder.  

The medical evidence of record has been reviewed and three 
medical opinions by VA medical personnel have been issued.  
All three opinions are consistent that the veteran's service-
connected head injury and resultant anxiety did not cause, or 
contribute to, the veteran's cardiovascular disease or the 
fatal myocardial infarction.  

The appellant contends that the anxiety experienced by the 
veteran as a result of the service-connected head injury was 
the cause of, or contributed to, his fatal cardiovascular 
disease.  However, the appellant and her representative have 
submitted no medical evidence to support this assertion.  The 
medical evidence of record reveals that the veteran died of a 
myocardial infarction at age 82, more than half a century 
after he separated from active service.  There is no 
competent medical evidence of record which links the 
veteran's fatal cardiovascular disease to his 
service-connected head injury or to military service.  As 
such, the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  DIC pursuant to 38 U.S.C.A. § 1318

Benefits are paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct, and the veteran at the 
time of death was in receipt of, or for any reason was not in 
receipt of but would have been entitled to receive, 
compensation for service-connected disablement that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).

The evidence of record reveals that the veteran had active 
military service from October 1942 to December 1945.  In 
March 1946 service connection was granted for encephalopathy 
as the residual of a head injury with headaches, dizziness, 
blackout spells, diplopia, anxiety and tension at a 100 
percent disability rating.  After several follow-up VA 
examinations, the service-connected encephalopathy was re-
rated as 70 percent disabling effective from July 1947.  The 
70 percent disability rating was in effect from 1947 until 
the veteran's death in 1999, a period of over half a century.  

The appellant has asserted that the rating reduction in 1947 
was improper and that the veteran's mental state did not 
improve.  However, as noted in the section above, the VA 
examinations which were conducted in the first five years 
after the veteran separated from service did show that his 
head injury residuals improved to the point that he was 
coherent with good memory and computation skills.  The 
evidence of record reveals that, despite having residual 
headaches and occasional black out spells as contemplated by 
the 70 percent disability rating, the veteran retired after a 
career of 25 years of employment as an insurance agent.  
Moreover, there is a complete absence of any medical evidence 
from 1951 to 1990 showing any treatment for his service-
connected disability.  

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits under 38 U.S.C.A. § 1318.  At the time of his death 
the veteran was not in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated as being totally disabled (100 %) for a 
period of 10 or more years immediately preceding death.  
Thus, threshold criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the critical 
evidence is uncontested and is against the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


